DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) on 2/17/21.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.  The Examiner acknowledges Applicant’s amendments to claims 1, 2, 10-12, 14 and 15.  Claims 1-12 and 14-19 are rejected.  Claim 13 is objected to.  Claim 21 is allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0077924 A1 (Hladio), U.S. Publication No. 2007/0238981 A1 (Zhu), U.S. Publication No. 2018/0280100 A1 (Reinstein) and U.S. Patent No. 6,167,296 (Shahidi).
	Referring to claim 1, Hladio discloses a system comprising:(a) a display; (b) user input; (c) a set of images associated with a patient (page 1, paragraph 14 and page 2, paragraph 15); and (d) a processor configured to provide a camera placement interface to a user via the display   Hladio does not disclose preoperative images, a virtual camera, cursor position and endoscopic preview.  Zhu discloses preoperative images and virtual camera placement (page 1, paragraph 14, page 4, paragraph 69).  It would have been obvious to one of ordinary skill in the art to learn from Zhu preoperative images and virtual camera placement.  Zhu discloses known techniques associated with surgical navigation which would improve the surgical system of Hladio.  This provides motivation for Hladio to learn from Zhu.
	Hladio and Zhu do not disclose that the user input is operable to move a cursor and make selections in the images and that the first point corresponds to a first cursor position of the cursor when the first selection is received.  Reinstein discloses that the user input is operable to move a cursor a selection of a patient image and based upon a cursor position of the cursor, displaying a virtual endoscopic view (page 3, paragraph 34).  Reinstein discloses a first cursor 
	Hladio, Zhu and Reinstein do not disclose that each of the set of preoperative image panes corresponds to a viewpoint, wherein the set of preoperative image panes comprises preoperative image panes corresponding to a top-down viewpoint.  Shahidi discloses that each of the set of preoperative image panes corresponds to a viewpoint, wherein the set of preoperative image panes comprises preoperative image panes corresponding to a top-down viewpoint, a side viewpoint, and a frontal viewpoint (Figure 9, column 10, lines 26-29).  Shahidi discloses displaying from the viewpoint, a first selection that is based upon the viewpoint corresponding to the preoperative image pane comprise the point corresponding to the first position when the first selection is received (column 8, lines 32-42, column 10, lines 30-36).  The first selection made by the user includes a field of view, this field of view has a correlation with the preoperative images.  The preoperative image comprises a point corresponding to the point of the user selection.  Shahidi discloses defining a second point based upon a second cursor position of the cursor located on any of the set of preoperative image panes and the viewpoint corresponding to the preoperative image pane on which the second cursor position is located (column 8, lines 45-50).  Shahidi discloses a selection of a new field of view from the display 901.  The image pane 901 also represents a preoperative image panes that a second cursor input can be received from.  It would have been obvious to one of ordinary skill in the art 
	Referring to claim 2, Hladio, Zhu and Reinstein disclose (i) change the value of the second point as the cursor moves and the second cursor position changes, and (ii) update the real-time virtual endoscopic preview as the second point is changed (Reinstein, page 3, paragraphs 28, 34).
	Referring to claim 14, Hladio, Zhu and Reinstein discloses the processor is further configured to, prior to the first selection being received via the user input: (i) define the first point based upon the first cursor position on one of the set of preoperative image panes, wherein that preoperative image pane is associated with a preoperative image of the set of preoperative images, and wherein the preoperative image comprises a perspective indicating an orientation from which the preoperative image is viewed (Hladio, page 2, paragraphs 18, 22).  Hladio discloses that defining anatomical reference points, 3D vectors which are defined prior to receiving a user input.  Hladio, Zhu, Reinstein and Shahidi disclose (ii) defining the second point based upon the viewpoint corresponding to the preoperative image pane on which the first cursor position is locatedACC601 3USNP1- 32 -, and (iii) display the real-time virtual endoscopic preview in the virtual camera view based upon the first point and the second point (Hladio, page 2, paragraph 19 and Shahidi, column 10, lines 7-10).  The second point is based upon the first cursor position which is located on the pane 901.   
	Referring to claim 15, Hladio discloses a method for configuring a camera in 3-D space with a camera placement interface, comprising the steps:(a) displaying a set of image panes via 
	Hladio and Zhu do not disclose that the user input is operable to move a cursor and make selections in the images.  Reinstein discloses that the user input is operable to move a cursor a selection of a patient image and based upon a cursor position of the cursor, displaying a virtual endoscopic view (page 3, paragraph 34).  Reinstein disclose (i) change the value of the second point as the cursor moves and the cursor position changes (page 3, paragraph 34). Reinstein discloses a first cursor position of the cursor positioned by the user over image and defining a second point based upon a second cursor position of the cursor (page 3, paragraphs 28, 34).  Reinstein discloses the controller selecting cursor positions and receiving selections of points for the controller and imaging device to move to.  It would have been obvious to one of ordinary skill in the art to learn from Reinstein that the user input is operable to move a cursor a selection of a patient image and based upon a cursor position of the cursor, displaying a virtual endoscopic view.  Reinstein discloses known techniques that are associated with surgical 
	Hladio, Zhu and Reinstein do not disclose that each of the set of preoperative image panes corresponds to a viewpoint, wherein the set of preoperative image panes comprises preoperative image panes corresponding to a top-down viewpoint.  Shahidi discloses that each of the set of preoperative image panes corresponds to a viewpoint, wherein the set of preoperative image panes comprises preoperative image panes corresponding to a top-down viewpoint, a side viewpoint, and a frontal viewpoint (Figure 9, column 10, lines 26-29).  Shahidi discloses displaying from the viewpoint, a first selection that is based upon the viewpoint corresponding to the preoperative image pane comprise the point corresponding to the first position when the first selection is received (column 8, lines 32-42, column 10, lines 30-36).  The first selection made by the user includes a field of view, this field of view has a correlation with the preoperative images.  The preoperative image comprises a point corresponding to the point of the user selection.  Shahidi discloses defining a second point based upon a second cursor position of the cursor located on any of the set of preoperative image panes and the viewpoint corresponding to the preoperative image pane on which the second cursor position is located (column 8, lines 45-50).  Shahidi discloses a selection of a new field of view from the display 901.  The image pane 901 also represents a preoperative image panes that a second cursor input can be received from.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Shahidi that each of the set of preoperative image panes corresponds to a viewpoint, wherein the set of preoperative image panes comprises preoperative image panes corresponding to a top-down viewpoint, a side viewpoint, and a frontal viewpoint.  A person of ordinary skill in the art would know to use the technique of displaying preoperative images from a certain perspective to improve the display of Hladio, Zhu, Reinstein and Shahidi in the same way.  Reinstein discloses providing a perspective viewpoint in response to cursor movement and provides a display of panes similar to Shahidi.
Claims 3, 4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hladio, Zhu, Reinstein, Shahidi and U.S. Publication No. 2013/0250081 A1 (Pandey).
	Referring to claim 3, Hladio, Zhu and Reinstein do not disclose that the processor is further configured to: (i) after displaying the real-time virtual endoscopic preview, receive a ACC6013USNP1 - 29 - second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, and (ii) create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.  Pandey discloses that the processor is further configured to after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point (page 4, paragraph 54).  Pandey discloses multiple memory points which are selected by the user 94, 96, 98.  The user makes selections of these points based on the location of the endoscope.  Pandey discloses create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure (page 4, paragraph 54).  The collections of these points are part of the camera definition that is configured and usable by an image guided surgery navigation system.  It would have been obvious to one of ordinary skill in the art to learn from Pandey after displaying the real-time virtual endoscopic preview, receive a ACC6013USNP1 - 29 - second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, and (ii) create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.  Pandey discloses techniques that are associated with surgical navigation which would improve the surgical system of Hladio, Zhu and Reinstein.  
	Referring to claim 4, Hladio, Zhu and Reinstein disclose that the system comprises the image guided surgery navigation system, and wherein the user input comprises a pointing device (Reinstein, page 3, paragraph 34).  The process in paragraph 34 of Reinstein describes an image guided surgery navigation system with user input.
	Referring to claim 16, Hladio, Zhu and Reinstein do not disclose that the processor is further configured to: (i) after displaying the real-time virtual endoscopic preview, receive a ACC6013USNP1 - 29 - second selection from the user via the virtual camera placement interface, wherein the second selection comprises a selected third point determined based upon the second point, and (ii) create a virtual camera definition based upon the first point and the selected third point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.  Pandey discloses that the processor is further configured to after displaying the real-time virtual endoscopic preview, receive a second selection from the user via the virtual camera placement interface, wherein the second selection comprises a third point based upon the second point (page 4, paragraph 54).  Pandey discloses multiple memory points which are selected by the user 94, 96, 98.  The user makes selections of these points based on the location of the endoscope.  Pandey discloses create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure (page 4, paragraph 54).  The collections of these points are part of the camera definition that is configured and usable by an image guided surgery navigation system.  It would have been obvious to one of ordinary skill in the art to learn from Pandey after displaying the real-time virtual endoscopic preview, receive a ACC6013USNP1 - 29 - second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, and (ii) create a virtual camera definition based upon the first point and the selected second point, wherein the virtual camera definition is configured to be usable by an image guided surgery navigation system to produce a virtual endoscopic view during a surgical procedure.  Pandey discloses techniques that are associated with surgical navigation which would improve the surgical system of Hladio, Zhu and Reinstein.
	Referring to claim 17, Hladio, Zhu, Reinstein and Pandey disclose that the first selection is the only selection input received from the user prior to displaying the real-time virtual endoscopic preview; and wherein the second selection is the only selection input received from the user after receiving the first selection and prior to creating the virtual camera definition (Hladio, page 2, paragraphs 24).  Hladio discloses user selections associated with the cameras and selecting the push buttons on the camera which capture the images of the body anatomy and create a camera definition including 3D vectors.
Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hladio, Zhu, Reinstein, Shahidi and U.S. Publication No. 2011/0282151 A1 (Trovato).
	Referring to claims 5 and 18, Hladio, Zhu and Reinstein do not disclose when displaying the real-time virtual endoscopic preview: (i) determine a spatial relationship between the first point and the second point, (ii) create a route through the set of preoperative images based upon the spatial relationship, and (iii) display a sequence of flythrough images in the virtual camera view based upon the route.  Trovato discloses displaying the real-time virtual endoscopic preview includes determining a spatial relationship between the first point and the second point (page 3, paragraph 39), create a route through the set of preoperative images based upon the spatial relationship (page 4, paragraph 43) and display a sequence of flythrough images in the virtual camera view based upon the route (page 6, claim 4).  It would have been obvious to one of ordinary skill in the art to learn from Trovato when displaying the real-time virtual endoscopic preview: (i) determine a spatial relationship between the first point and the second point, (ii) create a route through the set of preoperative images based upon the spatial relationship, and (iii) display a sequence of flythrough images in the virtual camera view based upon the route.  Trovato discloses techniques that are associated with surgical navigation which would improve the surgical system of Hladio, Zhu and Reinstein.
	Referring to claims 6 and 19, Hladio, Zhu, Reinstein and Trovato discloses that the sequence of flythrough images comprises a plurality of sequential images selected from the set of preoperative images and arranged in the order that they would be viewed while traversing the route (Trovato, page 6, claim 4).  The combination of Hladio, Zhu, Reinstein and Trovato disclose flythrough images of Trovato which are virtual video frames of poses of the endoscope that are arranged relative to the endoscopic path.  A plurality of sequential virtual video frames associated with an endoscopic path are viewable as a visual fly-through.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hladio, Zhu, Reinstein, Shahidi, Trovato and U.S. Publication No. 2005/0283075 A1 (Ma).
	Referring to claim 7, Hladio, Zhu, Reinstein, Shahidi and Trovato do not disclose that the virtual camera placement interface comprises a set of navigation controls, and wherein the processor is further configured to, in response to inputs via the set of navigation controls, adjust the speed and order at which the sequence of flythrough images is displayed.  Ma discloses a set of navigation controls that in response to user inputs via the set of navigation controls, adjust the speed and order at which the sequence of flythrough images is displayed (page 7, paragraph 62).  It would have been obvious to one of ordinary skill in the art to learn from Ma that the virtual camera placement interface comprises a set of navigation controls, and wherein the processor is further configured to, in response to inputs via the set of navigation controls, adjust the speed and order at which the sequence of flythrough images is displayed.  Ma discloses techniques that are associated with surgical navigation which would improve the surgical system of Hladio, Zhu, Reinstein, Shahidi and Trovato.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hladio, Zhu, Reinstein, Shahidi, Trovato, Ma and U.S. Publication No. 2018/0246631 A1 (Maruyama).
	Referring to claim 8, Hladio, Zhu, Reinstein, Shahidi, Trovato and Ma discloses that in response to inputs via the set of navigations controls: (i) pause display of the sequence of flythrough images (Ma, page 7, paragraph 62).  Hladio, Zhu, Reinstein, Shahidi, Trovato and Ma do not disclose (ii) display a new image from the set of preoperative images in the virtual camera view based upon inputs indicating a change to one or both of the view position and orientation from an initial view position and orientation provided by the route, and (iii) change the value of one or both of the first point and the second point based upon the new image.  Maruyama discloses displaying a new image from the set of preoperative images in the virtual camera view based upon inputs indicating a change to one or both of the view position and orientation from an initial view position and orientation provided by the route, and (iii) change the value of one or both of the first point and the second point based upon the new image (page 4, paragraph 44).  It would have been obvious to one of ordinary skill in the art to learn from Maruyama displaying a new image from the set of preoperative images in the virtual camera view based upon inputs indicating a change to one or both of the view position and orientation from an initial view position and orientation provided by the route, and (iii) change the value of one or both of the first point and the second point based upon the new image.  Maruyama discloses virtual camera orientation which applies to the virtual camera viewpoint and orientation of the system of Hladio, Zhu, Reinstein, Shahidi, Trovato and Ma.  
	Referring to claim 9, Hladio, Zhu, Reinstein, Shahidi, Trovato, Ma and Maruyama disclose when the new image is displayed, update one or more of the preoperative image panes to comprise a new preoperative image from the set of preoperative images, wherein the new preoperative image for each is determined based upon its proximity and relationship to the new image (Hladio, page 2, paragraph 22).  Hladio discloses a correlation between the images 120C-120F and the image displayed in 120G of Figure 2.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hladio, Zhu, Reinstein, Shahidi, Trovato and U.S. Publication No. 2018/0246631 A1 (Maruyama).
	Referring to claim 10, Hladio, Zhu, Reinstein and Trovato do not disclose that the first point is associated with a location of a virtual camera and the second point is associated with an orientation of the virtual camera, and wherein the route comprises a start point that is determined based upon the first point and an end point that is determined based upon the second point.  Maruyama discloses that the first point is associated with a location of a virtual camera and the second point is associated with an orientation of the virtual camera, and wherein the route comprises a start point based that is determined based upon the first point and an end point that is determined based upon the second point (Maruyama, page 2, paragraph 24, Figure 3, page 3, paragraph 32).  It would have been obvious to one of ordinary skill in the art to learn from Maruyama that the first point is associated with a location of a virtual camera and the second point is associated with an orientation of the virtual camera, and wherein the route comprises a start point based that is determined based upon the first point and an end point that is determined based upon the second point.  Maruyama discloses virtual camera orientation which applies to the virtual camera viewpoint and orientation of the system of Hladio, Zhu, Reinstein and Trovato.
	Referring to claim 11, Hladio, Zhu, Reinstein and Trovato do not disclose that the second point is associated with a location of a virtual camera and the first point is associated with an orientation of the virtual camera, and wherein the route comprises a start point that is determined based upon the second point and an end point that is determined based upon the first point.  Maruyama discloses that the second point is associated with a location of a virtual camera and the first point is associated with an orientation of the virtual camera, and wherein the route comprises a start point that is determined based upon the second point and an end point that is determined based upon the first point (page 2, paragraph 24, Figure 3, page 3, paragraph 32).  It would have been obvious to one of ordinary skill in the art to learn from Maruyama that the second point is associated with a location of a virtual camera and the first point is associated with an orientation of the virtual camera, and wherein the route comprises a start point that is determined based upon the second point and an end point that is determined based upon the first point.  Maruyama discloses configurations related to virtual camera viewpoints which would improve the virtual camera system of Hladio, Zhu, Reinstein and Trovato.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hladio, Zhu, Reinstein, Shahidi, U.S. Publication No. 2005/0283075 A1 (Ma) and U.S. Publication No. 2018/0178124 A1 (Noda).
	Referring to claim 12, Hladio, Zhu and Reinstein do not disclose that the processor is further configured to: (i) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point,ACC6013USNPI -31 -(ii) based upon a swap selection received via the user input, swap the values of the first point and the selected second point, and (iii) display the real-time virtual endoscopic preview in the virtual camera view based upon the changed values of the first point and the selected second point.  Ma discloses that after displaying the real-time virtual endoscopic preview, receive a selection via the user input (page 7, paragraph 62), wherein the second selection comprises a selected second point determined based upon the second point.  Ma discloses selecting initial start and stop positions in the three dimensional image display.  Ma discloses based upon a swap selection received via the user input, swap the values of the first point and the selected second point, and display the real-time virtual endoscopic preview in the virtual camera view based upon the changed values of the first point and the selected second point (page 7, paragraph 62).  Ma discloses a reverse fly-through which includes swapping the starting and stopping points and traveling in a reverse direction which includes swapping where the user moves through the volume concerning the starting and stopping point.  It would have been obvious to one of ordinary skill in the art to learn from Ma that the processor is further configured to: (i) after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point,ACC6013USNPI -31 -(ii) based upon a swap selection received via the user input, swap the values of the first point and the selected second point, and (iii) display the real-time virtual endoscopic preview in the virtual camera view based upon the changed values of the first point and the selected second point.  Ma discloses techniques that are associated with surgical navigation which would improve the surgical system of Hladio, Zhu and Reinstein.
	Hladio, Zhu, Reinstein, Shahidi and Ma do not disclose swapping the values of the first point and the selected second point, wherein the first and selected second point are associated with a location and an orientation of a virtual camera.  Noda discloses swapping the values of the first point and the selected second point, wherein the first and selected second point are associated with a location and an orientation of a virtual camera (page 8, paragraph 116).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Noda swapping the values of the first point and the selected second point, wherein the first and selected second point are associated with a location and an orientation of a virtual camera.  Noda describes a known technique to improve similar devices for displaying point data which would improve the display of Hladio, Zhu, Reinstein, Shahidi and Ma.  Hladio describes multiple points which are determined based on location and orientation of a user capture data and would benefit from the display system of Noda.  
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to dependent claim 13 and independent claim 21, prior art combinations do not disclose after displaying the real-time virtual endoscopic preview, receive a second selection via the user input, wherein the second selection comprises a selected second point determined based upon the second point, (ii) based upon a modify selection received via the user input, discard the selected value of one of the first point or the selected second point, (iii) define a modified point based upon the third cursor position, wherein the modified point is the point whose value was discarded, and (iv) display the real-time virtual endoscopic preview in the virtual camera view based upon a retained point and the modified point, wherein the retained point is the point whose value was not discarded.
Claim 21 is allowed.
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments, filed 1/29/21, with respect to the rejection(s) of claim(s) 1 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Hladio, Zhu, Reinstein and Shahidi.
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to NAMITHA PILLAI whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
February 25, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143